ORDER
PER CURIAM.
In this workers’ compensation case, the employer, Optec D.D. USA, Inc., appeals the final award of the Labor and Industrial Relations Commission awarding permanent total disability benefits to the claimant, Marion Eugene Lee. The employer alleges the Commission’s award is errone*903ous because: (1) there was insufficient competent evidence to support the award of permanent total disability benefits and that such award was against the weight of the evidence; and (2) there was insufficient evidence to support the conclusion that claimant was not competent to compete in the open labor market.
We have reviewed the parties’ briefs and the record on appeal. We find the Commission’s decision is supported by sufficient competent and substantial evidence on the whole record. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value nor serve any jurisprudential purpose. The parties, however, have been furnished with a memorandum, for their information only, explaining the reasons for our decision.
The award is affirmed pursuant to Rule 84.16(b).